Citation Nr: 1336475	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-47 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 2003 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

In November 2010, the Veteran requested that he be afforded a videoconference hearing before the Board.  A Board hearing has not yet been scheduled.  As the RO schedules this type of hearing, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request. 

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of this appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified by VA, but he has 

the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

